                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

In re:                                                     ) Chapter 11
                                                           )
Vitamin World, Inc., et al., 1                             ) Case No. 17-11933 (KJC)
               )
               ) Jointly Administered
                                  Debtors.
               )
               ) Related to Docket Nos. 969, 1019 and 1122
_______________)
                                     ORDER DISMISSING CHAPTER 11 CASES

                Pursuant to (I) the Debtors' Motion Pursuant to Sections 105(aJ, 305(aJ, and 1112(bJ of

  the Bankruptcy Code (AJ Approving Procedures for the Distribution of Certain Funds, (BJ the

  Dismissal of the Debtors ' Chapter 11 Cases, and (CJ Granting Certain Related Relief [Docket

  No. 969] (the "Motion"); (II) the Order Granting, In Part, Debtors ' Motion Pursuant to Sections

  105(aJ, 305(aJ, 349 and 1112(bJ of the Bankruptcy Code For Entry of an Order (AJ Approving

  Procedures for the Distribution of Certain Funds, (BJ Dismissing the Debtors' Chapter 11

  Cases, and (CJ Granting Certain Related Relief [Docket No. 1019] (the "Procedures Order");2

  and (III) the Certification of Counsel Regarding Proposed Order Dismissing Chapter 11 Cases;

  it is ORDERED:

           1.              Pursuant to sections 1112(b) and 305(a) of the Bankruptcy Code, the following

Chapter 11 Cases are hereby dismissed:

                             DEBTOR                                             CASE NUMBER

                             Vitamin World, Inc.                                17-11933 (KJC)


                Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
                number, are : Vitamin World, Inc. (2283); VWRE Holdings, lnc. (8915); VW Interholdings, Inc. (4744) ;
                VW Online, Inc. (8763); Precision Engineered Limited (USA) (0916); Vitamin World (V.l.), Inc. (9839);
                Vitamin Depot, LLC (6747); Vitamin World of Guam, LLC (2056); and Nutrition Warehouse, Inc. (5095).
  2             Capitalized terms not defined herein shall have the meanings ascribed to them in the Motion and/or the
                Procedures Order.




  24716670.3 12/11 /2018
                              VWRE Holdings, Inc.                          17-11934 (KJC)

                              VW Interholdings, Inc.                       17-11935 (KJC)

                              VW Online, Inc.                              17-11936 (KJC)

                              Precision Engineered Limited (USA)           17-1193 7 (KJ C)

                              Vitamin World (V.I.), Inc.                   17-11938 (KJC)

                              Vitamin Depot, LLC                           17-11939 (KJC)

                              Vitamin World of Guam, LLC                   17-11940 (KJC)

                              Nutrition Warehouse, Inc .                   17-11941 (KJC)

           2.               Notwithstanding section 349 of the Bankruptcy Code, all orders of the Court entered

in the Chapter 11 Cases shall survive the dismissal of the Chapter 11 Cases.

           3.               A copy of this Order shall be docketed in each of the Chapter 11 Cases.

           4.               The Court shall retain jurisdiction with respect to any matters, claims, rights or

disputes arising from or relating to the implementation of any order of this Court entered in these

Chapter 11 Cases.


  Dated:         - .~.1,.,"--__l I_ _, 2018
                 Wilmington, Delaware




                                                               2
  24716670.3, 12/ 11/2018
